            Case 1:19-cv-10504-RA Document 44 Filed 03/12/20 Page 1 of 4



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
----------------------------------------------------------------------- x


BRIAN QUIRE,
                                                                            CITY DEFENDANTS’ NOTICE
                                                            Plaintiff,      OF MOTION TO DISMISS
                                                                            THE AMENDED COMPLAINT
                             - against -

CITY OF NEW YORK; NEW YORK CITY POLICE                                      19 CV 10504 (RA)
DEPARTMENT;                       PSYCHEMEDICS
CORPORATION;         and    THOMAS        CAIRNS,
individually and in his official capacity as Senior
Scientific    Advisor    for      PSYCHEMEDICS
CORPORATION,

                                                         Defendants.

----------------------------------------------------------------------- x

                 PLEASE TAKE NOTICE that, upon the annexed Declaration of Assistant

Corporation Counsel Dominique F. Saint-Fort, dated March 12, 2020, and the exhibits annexed

thereto, City Defendants’ 1 Memorandum of Law in Support of their Motion to Dismiss the

Complaint, dated March 12, 2020, and all prior papers and proceedings heretofore had herein,

the City Defendants will move this Court, before the Honorable Ronnie Abrams, United States

District Judge, Southern District of New York, at the United States Courthouse, located at 40

Foley Square, New York, New York 10007, at a date and time convenient to the Court, for an

order and judgment, pursuant to Rule 12(b)(6) of the Federal Rules of Civil Procedure,

dismissing the Complaint in its entirety on the grounds that the Complaint is barred by the

doctrines of res judicata and collateral estoppel, and that the Complaint fails to state a claim

upon which relief can be granted, entering judgment for City Defendants, and granting City


1
    All references to the City Defendants are to Defendants the City of New York and the New
    York City Police Department.
          Case 1:19-cv-10504-RA Document 44 Filed 03/12/20 Page 2 of 4



Defendants costs, fees, and disbursements, together with such other and further relief as the

Court may deem just and proper.

              PLEASE TAKE FURTHER NOTICE that, pursuant to Local Civil Rule 6.1(b),

papers filed in opposition to a motion must be served within fourteen days after service of the

moving papers, and reply papers, if any, must be served within seven days of service of the

opposition papers.

               PLEASE TAKE FURTHER NOTICE that the City Defendants respectfully

request a stay of discovery during the pendency of this motion.

               PLEASE TAKE FURTHER NOTICE that, pursuant to Rule 12 of the Federal

Rules of Civil Procedure, in the event that this motion is denied, in whole or in part, City

Defendants reserve their right to answer and respectfully request thirty (30) days from docketing

of the order denying the motion in which to answer the Complaint.

Dated:         New York, New York
               March 12, 2020

                                                    JAMES E. JOHNSON
                                                    Corporation Counsel of the
                                                      City of New York
                                                    Attorney for City Defendants
                                                    100 Church Street, Room 2-186
                                                    New York, New York 10007-2601
                                                    (212) 356-2444
                                                    dosaint@law.nyc.gov




                                             By:    /s/ Dominique F. Saint-Fort
                                                    Dominique F. Saint-Fort
                                                    Assistant Corporation Counsel




                                                2
        Case 1:19-cv-10504-RA Document 44 Filed 03/12/20 Page 3 of 4



To:   THE KURLAND GROUP (via ECF)
      Attorneys for Plaintiff
      Attn: Yetta G. Kurland
      86 Broad St., 28th Fl.
      New York, NY 10004

      OGLETREE, DEAKINS, NASH,
      SMOAK & STEWART, P.C. (via ECF)
      Attorneys for Defendants Psychemedics
      and Cairns
      Attn: Daniel M. Bernstein
      599 Lexington Ave., 17th Fl.
      New York, NY 10022

      OGLETREE, DEAKINS, NASH,
      SMOAK & STEWART, P.C. (via ECF)
      Attorneys for Defendants Psychemedics
      and Cairns
      Attn: Michael K. Clarkson and Sandra Kahn
      One Boston Place, Suite 3500
      Boston, MA 02108




                                           3
Case 1:19-cv-10504-RA Document 44 Filed 03/12/20 Page 4 of 4



       19 CV 10504 (RA)
       UNITED STATES DISTRICT COURT
       SOUTHERN DISTRICT OF NEW YORK

       BRIAN QUIRE,

                                                                             Plaintiff,

                                         - against -

       CITY OF NEW YORK; NEW YORK CITY
       POLICE DEPARTMENT; PSYCHEMEDICS
       CORPORATION; and THOMAS CAIRNS,
       individually and in his official capacity as Senior
       Scientific   Advisor     for     PSYCHEMEDICS
       CORPORATION,

                                                                        Defendants.
        CITY DEFENDANTS’ NOTICE OF MOTION TO
           DISMISS THE AMENDED COMPLAINT

                           JAMES E. JOHNSON
                 Corporation Counsel of the City of New York
                      Attorney for Defendants
                      100 Church Street, Room 2-186
                      New York, New York 10007-2601

                          Of Counsel: Dominique F. Saint-Fort
                          Telephone: (212) 356-2444
                          Matter No.: 2019-062554
       Due and timely service is hereby admitted.

       Dated: New York, New York....................................2020

       Signed: .............................................................................

       Attorney for ........................................................................




                                               4
